United States Court of Appeals
                                                                        Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                          January 9, 2007

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                              No. 05-40640
                            Summary Calendar


                      CHRISTOPHER JULIAN SOLOMON,

                         Petitioner-Appellant,

                                  versus

  NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
          JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                          Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:02-CV-455
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Christopher Julian Solomon appeals the district court’s denial

of his 28 U.S.C. § 2254 petition that challenged his conviction and

sentence for capital murder.          Solomon was sentenced to death, but

his death sentence was commuted to life in prison because Solomon

was 17 at the time the offense was committed.

     Solomon was granted a certificate of appealability (COA) on

the issue whether the testimony of witness Virginia Wood was

material.      The   testimony   of    Wood   is   material   “if    the    false


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40640
                                  -2-

testimony could . . . in any reasonable likelihood have affected

the judgment of the jury.”    Giglio v. United States, 405 U.S. 150,

154 (1971) (internal quotation marks and citation omitted).    This

determination is a mixed question of law and fact and is reviewed

de novo.   Valdez v. Cockrell, 274 F.3d 941, 946 (5th Cir. 2001);

see Nobles v. Johnson, 127 F.3d 409, 416 (1997).

     A review of the record reveals that Wood’s testimony regarding

Solomon’s guilt was substantially corroborated by the testimony of

other witnesses and that Solomon presented significant impeachment

evidence against Wood.    Solomon has not shown that there is a

reasonable likelihood that Wood’s testimony regarding her plea

agreement affected the judgment of the jury.    See Giglio, 405 U.S.

at 153-55; Wilson v. Whitley, 28 F.3d 433, 439 (5th Cir. 1994).

     AFFIRMED.